DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: 
In the amendment to the specification, the phrase “The tube that is wished to be remove” should be “The tube that is wished to be removed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the exposure device” in line 22.  There is insufficient antecedent basis for this limitation in the claim. The term should be “the at least one light exposure device”.
Claim 28 recites the limitation “the exposure device” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term should be “the at least one light exposure device”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11 and 13 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“an aspiration means adapted to aspirate the liquid” of claim 11 – a pump (specification as filed, page 16, line 29); and,
“means for distribution of a pressurized gas that agitates the algal solution” of claim 13 – manifolds enabling blowing of the gas into spaces between the tubes, connected to the outlet of a rotary piston or screw compressor by a pipe (specification as filed, page 17, lines 12-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-14, 21, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Duong (WO 2013/011448) (machine translation already made of record in the Office Action from 11/3/2021) in view of Olaizola (WO 2010/077638). 
Regarding claim 9, Duong discloses a photobioreactor (abstract) for the production of an algal solution (abstract), comprising:
a pool (paragraph [0049]) filled with the algal solution (paragraph [0011]); and 
at least one light exposure device (paragraphs [0015]-[0016]), said at least one light exposure device (paragraphs [0015]-[0016]) comprising a flat (Fig. 3, element 10 or paragraph [0044]) support (paragraph [0014], “support”) comprising at least one opening (Fig. 3, element 7); a sleeve (paragraph [0008]), wherein the sleeve (paragraph [0008]) is translucent or transparent (paragraphs [0008]-[0009]).
wherein the at least one sleeve (paragraph [0008]) is partially submerged (Fig. 1) in the algal solution (abstract) and is filled with a liquid (paragraph [0047]) that is neutral (paragraph [0047]) for the algal solution (abstract) in order not to degrade (paragraph [0056]) the algal solution (abstract) in the event of accidental rupture (paragraph [0056]) of the at least one sleeve (paragraph [0008]),
wherein a height of the liquid (paragraph [0057]) in the at least one sleeve (paragraph [0008]) is greater than a height (paragraph [0057]) of the algal solution (abstract) in the pool (paragraph [0049]) in order to provide a differential hydrostatic pressure (paragraph [0057]) for maintaining the shape of the at least one sleeve without stress (paragraph [0057]); and,
the flat (Fig. 3, element 10 or paragraph [0044]) support (paragraph [0014], “support”).
Duong does not disclose the following limitations:
“capable of receiving at least one tube”, 
“wherein the at least one tube is made of a flexible, liquid-tight, and translucent or transparent material and comprising an open end able to receive a sleeve”, 
“and is adapted to block the at least one tube and to fix the at least one tube to the support”, 
“wherein said at least one light exposure device has positive buoyancy in water and floats on the surface of the algal solution in the pool”
“wherein the at least one tube is partially submerged in the algal solution and is filled with a liquid that is neutral for the algal solution in order not to degrade the algal solution in the event of accidental rupture of the at least one tube”
“wherein a height of the liquid in the at least one tube is greater than a height of the algal solution in the pool in order to provide a differential hydrostatic pressure for maintaining the shape of the at least one tube without stress”
“wherein the exposure device further comprises at least one buoyancy buoy for the flat support, disposed underneath said flat support in such a manner as to define a free space between said flat support and the level of the algal solution”.
	Regarding 2) and 4) of claim 1, Olaizola discloses wherein the at least one tube (paragraph [0056], “cylinder”) is made of a flexible (claim 15, “plastic”), liquid-tight (paragraph [0056]), and translucent (paragraph [0043]) or transparent material (paragraph [0043]) and comprising an open end (paragraph [0056], “hollow”); wherein said at least one light exposure device has positive buoyancy in water and floats on the surface of the algal solution in the pool (paragraphs [0052]-[0053]).
	In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the tube and ability to float of Olaizola in order to allow the transparent light exposure device to transfer the light at the gas-liquid interface to the longitudinal shaft into the liquid medium (Olaizola, paragraph [0050]).
	Regarding 2) and 3) of claim 1, specifically the limitations “able to receive a sleeve”, “and adapted to block said tube and to fix it to the support”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Regarding 1), 5), and 6) of claim 1, specifically the limitations: “capable of receiving at least one tube”, “wherein the at least one tube is partially submerged in the algal solution and is filled with a liquid that is neutral for the algal solution in order not to degrade the algal solution in the event of accidental rupture of the at least one tube”, and “wherein a height of the liquid in the at least one tube is greater than a height of the algal solution in the pool in order to provide a differential hydrostatic pressure for maintaining the shape of the at least one tube without stress”, it would have been obvious to one skilled in the art before the effective filing date to modify the sleeve of Duong with the addition of a tube of Olaizola in order to provide strength to an otherwise flexible but fragile sleeve of the light exposure device.
Regarding 7) of claim 1, Olaizola discloses that the exposure device comprises at least one buoyancy buoy (paragraph [0051]-[0052]).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the buoy of Olaizola in order to allow the light exposure device to float instead of being externally supported to simplify the apparatus and make it less expensive. Additionally, the external support could make cleaning the container difficult via handling the support and via accessing the chamber below it. A non-rigid configuration that is otherwise not easily obtainable with a rigid external support may also be a motivation for the floatation apparatus.
Regarding the limitation “at least one buoyancy buoy for the flat support, disposed underneath said support in such a manner as to define a free space between said support and the level of the algal solution”, it would have been obvious to one skilled in the art before the effective filing date to modify the flat support of Duong with the buoyancy buoy of Olaizola, disposed underneath said support in such a manner as to define a free space between said support and the level of the algal solution, in order to keep the flat support afloat so that the light exposure device can effectively transfer light from the air through the longitudinal shaft to the depths of the water. The transfer of light from the air to the depths of the water would allow photosynthetic microorganisms to grow underwater. 
In addition, regarding the above limitation “at least one buoyancy buoy for the flat support, disposed underneath said support in such a manner as to define a free space between said support and the level of the algal solution”, it would have been “obvious to try” as reflected by MPEP § 2143(I)(E) as there are a finite number of identified, predictable solutions for attaching a buoy to a flat support to have free space between the flat support and the level of the algal solution. The amount of free space between the flat support and the level of the algal solution would depend on how buoyant the buoy is and the location of buoy. It would be obvious to try to have at least some free space between the top of the at least one light exposure device attached to the flat support and the surface of the algal solution, so that the algal solution did not accidentally overflow into the at least one light exposure device. If the algal solution did overflow from the edges of the flat support into the at least one light exposure device, light exposure would be impeded by the algal mass now inside the at least one light exposure device. This concept is “obvious to try” and would depend on common sense and ordinary skill. It is not an innovative concept.
Regarding claim 10, Duong discloses a plurality of exposure device (Fig. 1) assembled together in such a manner as to increase the area of exposure of the algal solution to light (claim 8).
	Regarding claim 11, Duong discloses an aspiration means (paragraph [0058], “pump”) adapted to aspirate the liquid contained (paragraph [0058]).
	Duong does not disclose the at least one tube.
	Olaizola discloses the at least one tube (paragraph [0056], “cylinder”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the tube of Olaizola in order to allow the transparent light exposure device to transfer the light at the gas-liquid interface to the longitudinal shaft into the liquid medium (Olaizola, paragraph [0050]).
	Regarding claim 12, Duong discloses a device for replacement (paragraph [0059]), that replacement device comprising a drum (paragraph [0059], “rotary winding drum”) and being adapted to wind (paragraph [0059]) onto the drum and/or to unwind from that drum (paragraph [0059]).
	Duong does not disclose the at least one tube.
Olaizola discloses the at least one tube (paragraph [0056], “cylinder”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the tube of Olaizola in order to allow the transparent light exposure device to transfer the light at the gas-liquid interface to the longitudinal shaft into the liquid medium (Olaizola, paragraph [0050]).
Regarding claim 13, Duong discloses in the lower part of the pool (paragraph [0049]) means for distribution of a pressurized gas (paragraph [0065]) that agitates the algal solution (paragraph [0065]).
Regarding claim 14, Duong discloses orientable (paragraph [0017], “mounted to orientate”) reflectors (paragraph [0017], “mirror”) disposed at the periphery of said photobioreactor (paragraphs [0053]-[0054]) in such a manner as to increase the capture area and the intensity of the light rays (paragraph [0052]-[0054]).
Regarding claim 21, Duong does not disclose that the support is a framework constituted of a material the specific gravity of which is less than 1. 
Olaizola discloses that the support is a framework (paragraph [0053], “grid or frame”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Duong with the framework of Olaizola in order to submerge the light exposure devices if needed or tether a group of light exposure devices together (Olaizola, paragraph [0053]).
Regarding the limitation “constituted of a material the specific gravity of which is less than 1”, it would have been obvious to one skilled in the art before the effective filing date to modify the framework with the less dense plastic material with a specific gravity of less than 1 of Olaizola (paragraph [0059], or claim 16, “polypropylene”) in order to allow to hold the light transporter in place (Olaizola, paragraph [0053], “fixed”) or keep them mobile (Olaizola, paragraph [0053], “mobile”) while keeping the framework floating.
Regarding claim 23, Duong discloses the flat (Fig. 3, element 10 or paragraph [0044]) support (paragraph [0014], “support”).
Duong does not disclose wherein the flat support has positive buoyancy in water, in the sense that the real weight of the flat support is less than the Archimedean upthrust induced when it is submerged.
Olaizola discloses a material (paragraphs [0059], or claim 16, “polypropylene”) wherein the material (paragraphs [0059], or claim 16, “polypropylene”) has positive buoyancy in water (paragraph [0059], “contributes to the buoyant properties of the light transporter”), in the sense that the real weight of the material is less than the Archimedean upthrust induced when it is submerged (paragraph [0059], “contributes to the buoyant properties of the light transporter”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the flat support of Duong with the material of Olaizola in order to allow the flat support to float; a motivation for this would be to keep the light exposure devices orderly in the framework while simultaneously keeping them floating so that light from above the surface of the algal solution can directly reach the light exposure device.
Regarding the limitation “wherein the flat support has positive buoyancy in water, in the sense that the real weight of the flat support is less than the Archimedean upthrust induced when it is submerged” it would have been obvious to one skilled in the art before the effective filing date to modify the materials of the flat support of Duong with the less dense plastic materials of Olaizola (paragraph [0059], or claim 16, “polypropylene”) in order to have a floating flat support capable of allowing light transfer from the air through the longitudinal shaft into the liquid medium.
Regarding claim 24, Duong does not disclose that the support is a framework constituted of a material the specific gravity of which is less than 2.
Olaizola discloses that the support is a framework (paragraph [0053], “grid or frame”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the photobioreactor of Duong with the framework of Olaizola in order to submerge the light exposure devices if needed or tether a group of light exposure devices together (Olaizola, paragraph [0053]).
Regarding the limitation “constituted of a material the specific gravity of which is less than 2”, it would have been obvious to one skilled in the art before the effective filing date to modify the framework with the less dense plastic material with a specific gravity of less than 2 of Olaizola (paragraph [0059], or claim 16, “polypropylene”) in order to allow to hold the light transporter in place (Olaizola, paragraph [0053], “fixed”) or keep them mobile (Olaizola, paragraph [0053], “mobile”) while keeping the framework floating. 
Regarding claim 25, Duong discloses that the support is a perforated plate (Fig. 1, element 10).
Duong does not disclose a material with the specific gravity of which is less than 1.
	Olaizola discloses a material with the specific gravity of which is less than 1 (paragraph [0052], “less dense plastic”, or claim 16, “polypropylene”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the flat support of Duong with the material of Olaizola in order to allow the perforated plate to float; a motivation for this would be to keep the light exposure devices orderly in the perforated plate while simultaneously keeping them floating so that light from above the surface of the algal solution can directly reach the light exposure device.
Regarding claim 26, Duong discloses that the at least one sleeve (paragraph [0008]) includes an optical concentrator (paragraph [0034]) adapted to concentrate light (paragraph [0052]).
Duong does not disclose the interior of the at least one tube.
	Olaizola discloses the interior (claim 9, “hollow”) of the at least one tube (paragraph [0056], “cylinder”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the hollow tube of Olaizola in order to allow the transparent light exposure device to transfer the light at the gas-liquid interface to the longitudinal shaft into the liquid medium (Olaizola, paragraph [0050]).
Regarding claim 28, Duong in view of Olaizola teaches the exposure device (see claim 9 rejection, above).
Duong does not disclose that the exposure device includes a mooring and/or an anchor.
	Olaizola further discloses that the exposure device includes a mooring and/or an anchor (paragraph [0053], “tether or an anchor”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with a mooring and/or an anchor of Olaizola in order to prevent the light exposure device from floating into a horizontal position instead of a vertical position or to stop the light exposure devices from floating from a designated location into a non-designated location in the photobioreactor.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Duong (WO 2013/011448) (machine translation already made of record in the Office Action from 11/3/2021) in view of Olaizola (WO 2010/077638), as applied to claim 9 above, further in view of Berson (US 4,868,123).
	Regarding claim 27, Duong discloses the at least one sleeve (paragraph [0008]) and a liquid (paragraph [0020]).
	Duong does not disclose that the at least one sleeve includes a valve for the admission of a liquid into the at least one tube.
	Olaizola discloses the at least one tube (claim 9, “hollow” and paragraph [0056], “cylinder”).
In the analogous art of light exposure devices used in photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the light exposure device of Duong with the hollow tube of Olaizola in order to allow the transparent light exposure device to transfer the light at the gas-liquid interface to the longitudinal shaft into the liquid medium (Olaizola, paragraph [0050]).
Duong in view of Olaizola does not disclose a valve for the admission of a liquid into the tube.
Berson discloses a valve for the admission of a liquid (Fig. 7, element 128, “stop valve”).
In the analogous art of photobioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the exposure device of Duong in view of Olaizola with the valve of Berson in order to fill the hollow light guides with a liquid.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williamson (US 8,479,441) – This invention has transparent baffles for light distribution to grow phytoplankton, Figs. 1-4.
Xu (CN 102296035) (machine translation) – This invention has a floating light-conducting optical device for the growth of photosynthetic bacteria, Figs. 1-5.
He (CN 103614285) (machine translation) – This invention has a light guide column array in a photobioreactor.
Jung (KR 20160102729) (machine translation) – This invention has a light tube with a Fresnel lens for a photobioreactor.
Park (KR 20130108735) (machine translation) – This invention has a bioreactor for microalgae with light transfer devices.
Jung (KR 20160102728) (machine translation) – This invention has a light tube with a Fresnel lens for a photobioreactor.
Woerlee (US 8,481,304) – This invention is a light distributor for a photobioreactor.
Wilkerson (WO 2009/018498) – This invention is an illumination device for a bioreactor.

Response to Arguments
Applicant’s arguments filed on February 3, 2022 with respect to claims have been fully considered but are moot in view of the new grounds of rejection.

	Regarding Applicant’s argument about rationales to combine Duong and Olaizola (Applicant Remarks, pg. 9), the flat support floating on the water could be used to support the light exposure device similarly to Olaizola. This mechanism of flotation would then enable a light exposure device to transfer light from the air through the longitudinal shaft to the depths of the water. It is obvious that such transfer of light could be used for algal growth in the water.
Regarding the Applicant’s point that flotation in Duong is not necessary, it would have been obvious to one skilled in the art before the effective filing date to modify the invention of Duong with the buoy of Olaizola in order to keep the light exposure device afloat without external support. The external support could be overly costly in materials. The external support could make cleaning the container too difficult via handling the support and via accessing the chamber below it. The floating light exposure device could be better off in a different, non-rigid configuration that is otherwise not easily obtainable with a rigid external support. Regardless of the specifics of the situation, the external support could be viewed as a feature that is not necessary for the current invention. So, a modification of Duong’s invention with Olaizola would not only be possible, but also have a purpose of replacing an external support in favor of a flotation setup. The previous Office Action’s obviousness and motivation statement regarding previous claim 22 was not conclusory; nevertheless, further rational underpinnings are included in this Office Action as stated above.
Regarding Applicant’s argument about unexpected superior results and the release of gases in the invention (Applicant Remarks, pg. 14), Duong has a means comprising a tap 33 on the pipe 32 for recycling gases (Duong, paragraphs [0024], [0066], [0095], and claim 17). However, the pipe can also release gases to the atmosphere (Duong, paragraph [0066]). This structure would allow gases to escape easily. It is clear that the feature of allowing gases to escape has already been known in the art, and an additional feature of capturing and recycling these gases is already known as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799